Action by the vendees for specific performance of a contract for the sale and purchase of real property. Judgment in favor of plaintiffs, entered after trial by the court, without a jury, reversed on the law and the facts, with costs, and judgment directed for defendants, with costs. The contract calls for conveyance of title subject to the rights of a tenant. The purchasers took the position that the title was defective and unmarketable because the sellers were taking no steps to evict the occupant of the premises. There is abundant proof in the record that the sellers were willing to perform at the time set in the contract and within a reasonable time thereafter; that the delays were occasioned by the misconstruction of the contract by the purchasers, and that they failed to perform and did not offer to perform within a reasonable period, and that conditions had materially changed since the time for closing set in the contract. Upon such proof equity requires that the relief demanded be denied. Inconsistent findings are reversed. Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.